960 F.2d 154
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Suzana Q. MARTINEZ, Petitioner,v.SECRETARY, DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 91-7045.
United States Court of Appeals, Federal Circuit.
Feb. 11, 1992.

Before PLAGER, Circuit Judge, COWEN, Senior Circuit Judge, and LOURIE, Circuit Judge.
ORDER
PLAGER, Circuit Judge.


1
The Secretary of the Department of Veterans Affairs moves to dismiss Suzana Q. Martinez's petition for review for lack of jurisdiction and to waive the requirement of filing a certified list.   Martinez has not filed a response.


2
In her informal brief, Martinez seeks review of the "denial of [her] claim for service-connected death benefits based on [her] husband's military service."   Martinez does not attach a copy of any VA decision regarding this matter.


3
Pursuant to the Veterans' Judicial Review Act of 1988, this court may review decisions of the Court of Veterans Appeals, 38 U.S.C. § 7292 (formerly § 4092), and may review certain actions of the Secretary, 38 U.S.C. § 502 (formerly § 223).   Martinez does not allege that she is petitioning from either and we can discern no jurisdictional basis for her petition.   Although pro se petitioners are not required to file legally impeccable submissions to proceed on appeal, Martinez must demonstrate that this court has jurisdiction over her case.   Hilario v. Secretary, Dep't of Veterans Affairs, 937 F.2d 586, 589 (Fed.Cir.1991).   Martinez has not made such a showing.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) The Secretary's motion to dismiss is granted.


6
(2) The Secretary's motion to suspend the filing of the certified list is moot.